 

Exhibit 10.1

 

MASTER DISTRIBUTION AGREEMENT

 

THIS MASTER DISTRIBUTION AGREEMENT (“Agreement”) made this 16th day of May,
2014, by and between UV Flu Technologies, Inc., a Nevada corporation, having its
principal office at 411 Main Street, Bldg. 5, Yarmouthport, MA 02675,
hereinafter referred to as "Company" and Universal Consumer Electronics Systems
LLC, a Massachusetts limited liability company, having its principal office at
29 Armory Road, Milford, NH 03055, hereinafter referred to as "Distributor", as
follows:

 

1Definitions

 

As used in this Agreement, the following terms have the following meanings:

 

.1"Products" means the products listed on Exhibit A attached hereto.

 

.2"Territory" means Worldwide.

 

.3"Term" means the initial term of this Agreement plus any renewal term.

 

.4“Shares” means shares of restricted common stock of the Company.

 

2Appointment and Acceptance

 

.1The Company hereby appoints the Distributor and the Distributor accepts such
appointment, as the exclusive Distributor for the Products in the Territory on
the terms and conditions hereinafter set forth. Such Products may be sold under
the Company’s name or on an OEM basis. The Distributor may appoint any
sub-distributors or representatives for the sale of the Products. Exclusivity
shall not apply to the types of customers listed in Exhibit B.

 

.2All Products purchased by or sold by Distributor from the Company during the
term of this Agreement shall be purchased under and subject to the terms of this
Agreement. Freight costs shall be paid by Distributor.

 

.3The Company hereby appoints Michael Ross, President, as its designee with
respect to all matters related to this Agreement. Distributor hereby appoints
Robert Wilkins or Steven Rotman, as its designee with respect to all matters
related to this Agreement. In the event of resignation, termination of
employment, death or disability of either such designee, each party shall
appoint a substitute designee within 30 days of such event.

 

.4Subject to the terms and conditions of this Agreement, the Company grants to
the Distributor a license to use the Company’s trademarks solely in connection
with the Distributor’s permitted marketing of the Products; provided that such
use is in accordance with such usage guidelines as the Company may make
available to the Distributor from time to time, and that all uses must reference
the Company as the owner of the Trademarks. The Distributor’s rights under this
Paragraph 2(d) shall terminate immediately upon any expiration or termination of
this Agreement. The Distributor agrees that its use of the trademarks shall not
create in its favor any right, title or interest therein and acknowledges the
Company’s exclusive right, title and interest in the trademarks.

 



 

 

 

3Purchase Price of Products; Shares

 

.1The Distributor's purchase price for each of the products sold at retail shall
be the Company's then current applicable price for such Product, as set forth on
Exhibit A. The Distributor Fee for placement of products at wholesale shall be
variable, depending upon whether the Distributor primarily sourced the vendor or
the Company primarily sourced the vendor as set forth on Exhibit A.

 

.2The Company may change the current applicable prices at any time effective
upon a minimum of 120 days prior written notice to the Distributor.

 

.3If any taxes must be paid by the Company or if the Company is liable for the
collection of such tax, the amount thereof shall be paid by the Company. The
Distributor shall pay and collect all taxes related to sales to its customers.

 

.4The Company at its option may offer to sell to the Distributor non-standard or
modified products at a reasonable price quoted by the Company

 

.5The Company shall pay Distributor 3,000,000 Shares upon the date hereof or
promptly thereafter.

 

.6The Company may authorize Distributor to sell Products under any other name
owned by Distributor or licensed to Distributor on an OEM basis, it being
understood that such brand name shall be not be owned by the Company. In such
event, Distributor represents and warrants the branding with respect to the
Products offered for sale and sold shall comply with FDA regulations and
procedures.

 

4Direct Sales; Financing; FDA Clearance

 

.1The Company reserves shall not sell directly to any customer in the Territory,
and shall sell inventory only through Distributor.

 

.2Distributor shall be responsible for arranging for financing for the purchase
of the units from the factory, exporting and importing the Units to the
destination, marketing, sales and distribution of the Products.

 

.3Distributor shall not take any action which would cause the clearance from the
United States Food and Drug Administration to be revoked or rescinded. The
Company shall not permit Distributor to change any factory in which the Products
are produced without the Company’s prior written consent.

 

.4The Company shall cooperate with Distributor with respect to obtaining
appropriate regulatory clearances from jurisdictions in the Territory.

 

5Terms of Payment

 

.1Terms of payment shall be net 45. The terms of payment may be changed at any
time by the Company upon written notice of such change to the Distributor.

 

.2The terms of all sales and other agreements between the Distributor and its
customers are Distributor's exclusive responsibility, and shall have no effect
upon the Distributor's duty to make payment to the Company hereunder.

 

6Orders and Acceptance

 

.1All Products shipped out of the factory to be exported shall be considered
sold as of the date of shipment hereunder and shall be submitted by the
Distributor to the Company are subject to acceptance by the Company at the
principal office. All orders accepted by the Company shall be subject to delays,
failure to deliver, or cancellation due to strikes, fires, the elements, force
majeure, causes beyond its control, or any other causes which may affect the
Company in its manufacture or shipment of the Products. The Company shall notify
the Distributor if any order, or any portion of any order, cannot be filled, or
of any delays in delivery.

 



 

 

 

.2A purchase order will be considered accepted by the Company when an approved
order acknowledgment is presented by the Company to the Distributor or when the
purchase order is filled. Acceptance of any purchase order submitted by the
Distributor, whether submitted in hard copy or electronically, is subject to all
the terms and conditions of this Agreement supplemented by the Company's
standard Term and Conditions of Sales. The terms of this Agreement shall control
in case of any inconsistency between the Agreement and the Company's Terms and
Conditions of Sale. No other terms or conditions of any kind shall apply to any
transaction between the parties.

 

.3All purchase orders shall be accompanied by the customer’s name and shipping
address before the purchase order will be accepted by the Company.

 

7Returns

 

.1Products may not be returned by the Distributor.

 

8Conduct of Business

 

.1Distributor shall maintain a sales office and shall use commercially
reasonable efforts and devote such time as may be reasonably necessary to sell
and promote the sale of the Products within the Territory. Distributor shall
develop at its expense all marketing materials. Distributor agrees to submit for
Company's approval any and all printed, audio and/or video-recorded materials,
including, but not limited to, any printed text, pictures, or videotaped
footage, that contain the Licensed Product or Company's name, photograph, voice
recording, videotaped image and or likeness, signature or biographical
information, any statements, opinions and comments regarding Company or the
Products (collectively referred to as ''Materials''). Distributor shall submit
all Materials to Company for approval prior to dissemination of any Materials.
Company's approval must be made in writing stating that the Materials have been
reviewed and approved, if such is the case. If Company does not object to said
Materials, in writing, two (2) business days, they shall be deemed to have
approved the use of said Materials. Company's approval shall not be unreasonably
withheld. Approval for one use shall be deemed approval for all.

 

.2Distributor will conduct all of its business in its own name and in such
manner it may see fit. Other than as expressly set forth herein, Distributor
will pay all expenses and shall be responsible for the expenses of its
employees. The parties shall maintain separate websites, and the Company’s
official website shall include a link to the Distributor’s website.

 

.3The Distributor is and shall act as an independent contractor. The
Distributor, its agents and employees are not the representatives of the Company
for any purpose, and they have no power to represent, act for, bind or otherwise
create or assume any obligation on behalf of the Company for any purpose
whatsoever.

 

.4The Distributor and the Company shall determine together which trade shows
require the attendance of the Distributor, the Company, or both. Any customer or
prospective customer generated from any trade show in the Territory shall be
referred to the Distributor only. The parties will share equally in the costs of
booth rental space, advertising, and related purchases and rentals for
participation in the trade shows.

 

.5The Designees shall meet quarterly to discuss business operations, plans,
budgets, and prospects, with each year alternating as to location of the
meeting.

 



 

 

 

.6Each of the parties shall maintain accurate and complete records relating to
its activities under the Agreement sufficient for the other party to determine
compliance with the provisions of the Agreement, and shall retain such records
for a period of three years after the calendar year in which such activities
related. Each of the parties shall have the right (not more than once per
calendar year), on its own or using an independent auditor or agent, upon ten
(10) days’ prior written notice to the other party, to inspect, during normal
business hours, other party’s records to verify compliance by the other party
with the terms of the Agreement. The parties agree to cooperate with each other
in any such inspection. All costs of such audit shall be borne by the inspecting
party; provided, however, that if any such audit reveals any material
underpayment by such other party, the costs of such audit shall be borne by such
other party.

 

9Trained Personnel

 

.1The Distributor shall use commercially reasonable efforts to employ sufficient
sales and other personnel to promote and sell the Products. The Distributor's
sales personnel are expected to have and to maintain an adequate level of
product and application knowledge in order to effectively promote, properly
apply and sell the Products. The Company will provide training videos, marketing
materials, and training sessions with its own personnel at Distributor’s
facilities at the Company’s costs for Distributor’s sales and service personnel.

 

10Title and Risk of Loss

 

.1Product delivery shall be F.O.B. China.

 

.2Title to all the Company's Products or other items sold to the Distributor
hereunder shall pass to the Distributor, F.O.B. at the Company’s factory.

 

.3The Company shall not be responsible to the Distributor for any amounts owing
to the Distributor by its customers by reason of non-payment. In cases where
Product are sold on an OEM basis and directly shipped to the customer by the
Company, the Distributor acts merely as a collecting agent for the Company.

 

11Warranty; Indemnification

 

.1THE COMPANY SELLS THE PRODUCTS AS IS, WHERE IS. The company makes no other
warranty, GUARANTEE, or representation of any kind whatsoever expressed or
implied. All other warranties, including but not limited to, merchantability and
fitness for purpose, whether express, or implied, or arising by operation of
law, trade usage, or course of dealing are hereby disclaimed.

 

12Limit of Remedy

 

.1In no event shall either party be liable for any incidental, consequential, or
special damages of any kind or nature whatsoever, including but not limited to
lost profits arising from or in any way connected with this Agreement or items
sold hereunder, whether alleged to arise from breach of contract, express or
implied warranty, or in tort, including without limitation, negligence, failure
to warn or strict liability.

 



 

 

 

13Proprietary Information

 

.1The Distributor acknowledges that the processes used by the Company to develop
and produce the Products or any other items involve confidential information and
data of substantial value to the Company, which value would be impaired if said
information and data were disclosed to third parties. Therefore, the Distributor
agrees that it shall not use in any way for its own account or the account of
any third party, nor disclose to any third party, any confidential information
and data revealed by the Company. The Company acknowledges that the processes
used by the Distributor to carry out this Agreement involve confidential
information and data of substantial value to the Distributor, which value would
be impaired if said information and data were disclosed to third parties.
Therefore, the Company agrees that it shall not use in any way for its own
account or the account of any third party, nor disclose to any third party, any
confidential information and data revealed by the Distributor.

 

.2The Company shall have no liability for infringement of any patents,
trademarks, copyrights, trade dress, trade secrets or similar rights except as
provided in this Paragraph 13(b). The Company will defend and indemnify the
Distributor against allegations of infringement of U.S. patents, U.S.
trademarks, copyrights, trade dress and trade secrets (hereinafter "Intellectual
Property Rights") by the Products. The Company will defend at its expense and
will pay the cost of any settlement or damages awarded in any action brought
against the Distributor based on an allegation that an item sold pursuant to
this contract infringes the Intellectual Property Rights of a third party. The
Distributor shall notify the Company within thirty (30) days after the
Distributor becomes aware of such allegations of infringement. The Company shall
have sole control over the defense of any allegations or actions including all
negotiations for settlement or compromise, and the Company shall receive all
reasonable help and cooperation from Distributor. If Product sold hereunder is
subject to a claim that it infringes the Intellectual Property Rights of a third
party, the Company may, at its sole expense and option, procure for the
Distributor the right to continue using said item, replace or modify said item
so as to make it non-infringing, or offer to accept return of said item, and
return the purchase price less a reasonable allowance for depreciation. The
foregoing provisions of this Paragraph 13(b) shall constitute the Company's sole
and exclusive liability and the Distributor's sole and exclusive remedy for
infringement of Intellectual Property Rights.

 

14Termination

 

.1Unless sooner terminated, this Agreement will remain in force for three (3)
years following the date hereof, and shall be renewed thereafter for successive
one (1) year terms, provided that Distributor sells 50,000 units in each of
October 1. 2015 through September 30, 2016 and October 1, 2016 through September
30, 2017.

 

.2Notwithstanding subparagraph (a) above, in the event the Distributor or the
Company becomes insolvent or otherwise unable to pay its financial obligations
as they become due, or any voluntary or involuntary petition or similar pleading
under any section or sections of any bankruptcy act shall be filed by or against
the Distributor or the Company, or any voluntary or involuntary proceeding in
any court or tribunal shall be instituted to declare the Distributor or the
Company insolvent or unable to pay its debts, then the Distributor or the
Company, as the case may be, may immediately terminate this Agreement by giving
the Distributor or the Company, as the case may be, notice in writing to such
effect.

 

.3Any termination of this Agreement shall not affect either party’s obligations
under paragraphs 2(d), 5, 11, 12, 13, 14, 15, 16, or 17.

 

.4Distributor shall have a sell off period of ninety (90) days after termination
to sell any existing Products.

 

15Notices

 

Any notice required or permitted by this Agreement shall be sufficient if
delivered personally, by facsimile or if sent by either party to the other by
overnight delivery, post prepaid, addressed to the other party at the address
set forth below:

 

If to the Company:

 

 

 

 

UV Flu Technologies, Inc.

411 Main Street, Bldg. 5

Yarmouthport, MA 02675

 

If to the Distributor:

 

Universal Consumer Electronics Systems LLC,

at 29 Armory Road, Milford, NH 03055

 

16Governing Law/Entire Agreement

 

This Agreement shall be construed and the legal relations between the parties
hereto determined in accordance with the laws of the Commonwealth of
Massachusetts, USA, as a contract to be performed in the Commonwealth of
Massachusetts. The terms and conditions set forth herein, together with any
amendments, modifications and any different terms or conditions expressly
accepted by an officer of the Company and the Distributor in writing, shall
constitute the entire Agreement concerning the items sold, and there are no oral
or other representations or agreements which pertain thereto.

 

Each of the parties acknowledges that it has entered into this Agreement in the
Commonwealth of Massachusetts, and agrees that all actions or proceedings
arising directly, indirectly or otherwise in connection with, out of, related to
or from this Agreement shall, be litigated only in federal and state courts
located in the Commonwealth of Massachusetts and the Company: (a) consents and
submits to the in personam jurisdiction of any state or federal court located
within the Commonwealth of Massachusetts; (b) waives any right to transfer or
change the venue of litigation brought against the Company; and (c) acknowledges
that it has appointed a registered agent, of which it will notify the
Distributor, to receive service of process in the Commonwealth of Massachusetts
and that the Distributor may serve the Company by written notice to the extent
permitted by law and that service of process upon the registered agent, or by
mail if allowed by law, shall be binding upon the Company.

 

17General

 

.1The waiver of one breach or default hereunder shall not constitute the waiver
of any subsequent breach or default. This Agreement may be executed in one or
more counterparts, by facsimile or by original signature.

 

.2Should any of the provisions of this contract be invalid, such invalidity will
not affect the validity of the remaining provisions. The parties agree that they
will replace any invalid provision with a valid provision that comes closest to
the economic effect of the invalid provision.

 

.3No party shall assign this Agreement nor any rights hereunder without the
prior written consent of the other party, provided that Distributor is
authorized to appoint any sub-distributor or representative for the sale of the
Products. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of the respective parties hereto and their heirs, personal
representatives, successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal under the laws of the Commonwealth of Massachusetts as of
the day and year first above written.

 

Distributor:

 

UNIVERSAL CONSUMER ELECTRONICS SYSTEMS LLC

 

By: /s/ Steven Rotman     Steven Rotman, Manager  

 

 

 

 

By: /s/ Robert Wilkins     Robert Wilkins, Manager  

 

Company:

 

UV FLU TECHNOLOGIES, INC.

 

By: /s/ Michael Ross     Michael Ross, President  

 

 

 

 

Exhibit A

Products/Pricing

 

UV Flu Products: UV400 plus all new units

 

Direct to Consumer:

 

UV Flu: Pricing to be agreed upon with respect to U.S. retail sales, provided
that pricing shall be $50 per unit for WorldWide retail sales (including
internet sales direct to customer) of UV 400 units

Includes all Company products, now for sale or for sale in the future

 

Wholesale:

 

Distributor Fee: For placement of products at wholesale

A. If Distributor primarily sourced the vendor, Distributor earns 80% of profits

B. If the Company primarily sourced the vendor, Distributor earns 20% of profits

C. Profits is defined as gross revenue less actual cost of goods sold.

 

In Asia only, any vendor sourced by the Company must be pre-approved by
Distributor.

 

For Existing Inventory of UV Flu Products as of the date of this Agreement

`

$50 per Unit

 

 

RX Air Products: RX 3000, RX 4500, RX300 plus all new RX Air Units

 

Direct to Consumer:

 

All RX products, including RX 3000, RX 4500, RX300, are considered wholesale and
not direct to consumer.

 

Wholesale:

 

For wholesale distribution and for all RX Air Products, the

 

Distributor Fee: For placement of products at wholesale

A. If Distributor primarily sourced the vendor, Distributor earns 80% of profits

B. If the Company primarily sourced the vendor Distributor earns 20% of profits

C. Profits is defined as gross revenue less actual cost of goods sold.

 

In Asia only, any vendor sourced by the Company must be pre-approved by
Distributor.

 



For Existing Inventory of RX Air Products as of the date of this Agreement

 

UV gets a 20% mark up over cost and Distributor retains the balance.

 



 

 

 

EXHIBIT B

 

NON-EXCLUSIVE CUSTOMERS IN TERITORY

UV Flu Products Only*

 

I           Medical:

·       Hospitals and Clinics.

 

·       Doctors Offices.

 

·       Nursing Homes/Assisted Living.

 

·       Sleep Centers.

 

·       Laboratories.

 

II         Commercial:

 

·       Furniture and Bedding Departments (Sleep)

 

·       Pet Supply and Kennels.

 

·       Athletic Facilities, Health Clubs and Locker Rooms.

 

·       Correctional Facilities.

 

·       Salons and Spas.

 

·       Hotels, Casinos and Bingo Halls

 

·       Restaurants.

 

·       Day Care Centers.

 

·       Schools.

 

·       Government and Military facilities.

 

·       Offices and Copy Centers

 

*not applicable to RX Air products

 



 

 

 

EXHIBIT C

SALES QUOTA

 

36,000 Units per year from October 1, 2014 through September 30, 2015 (4 month
ramp up)

 

50,000 Units annually (October 1 through September 30) thereafter

 

 

